IN THE SUPREME COURT OF THE STATE OF DELAWARE

VLADIMIR RIVKIN,                           §
                                           §     No. 292, 2015
      Defendant and Counterclaim           §
      Plaintiff-Below, Appellant,          §
                                           §     Court Below: Court of Chancery
                                           §     of the State of Delaware
      v.                                   §     C.A. No. 7000-VCL
                                           §
MICHAEL CHOUPAK, SERGUEI                   §
SOFINSKI, and                              §
INTERMEDIA.NET, INC.,                      §
                                           §
      Plaintiffs and Counterclaim          §
      Defendants-Below, Appellees.         §
                                           §

                            Submitted: December 2, 2015
                            Decided:   December 4, 2014

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                      ORDER

      This 4th day of December 2015, having considered this matter on the briefs

filed by the parties, the Court has concluded that the final judgment of the Court of

Chancery should be affirmed for the reasons stated in its March 21, 2013 bench

ruling,1 its April 6, 2015 memorandum opinion,2 and its May 12, 2015 Order

Addressing Award of Fees and Costs.3


1
  Choupak v. Rivkin, C.A. No. 7000 (Del. Ch. Mar. 21, 2013).
2
  Choupak v. Rivkin, 2015 WL 1589610 (Del. Ch. Apr. 6, 2015).
3
  Choupak v. Rivkin, 2015 WL 2233996 (Del. Ch. May 12, 2015).
     NOW, THERFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFFIRMED and the Appellees’ Motion for Attorneys’ Fees on

Appeal is DENIED.

                                 BY THE COURT:

                                 /s/ Randy J. Holland
                                 Justice




                                   2